ACCEPTED
                                                                                                                                          01-15-00147-CV
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00147-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                      3/9/2015 1:22:04 PM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:         Metropolitan Insurance and Annuity Company and Metropolitan Life Insurance Company                                   CLERK

                        Vs.
                              Peachtree Settlement Funding, LLC

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/9/2015 1:22:04 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                              CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                               Appellate Court: 1st Court of Appeals
                                        (to be fil ed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
D   Person     [gl Organization (choose one)                               [gl     Lead Attorney
Organization Name: Metropolitan Insur. and Annuity Co. et al.              First Name:         ratrick
First Name:                                                                Middle Name:        !B
Middle Name:                                                               Last Name:          Larkin

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name: ,.,arkin Law Firm

Pro Se:   0                                                                Address I :         11200 Broadway Street
                                                                           Address 2:          Suite 2705

                                                                           City:               Pearland
                                                                           State:      Texas                       Zip+4:   77584
                                                                           Telephone:          281-412-7500              ext.
                                                                           Fax:       281-412-7502
                                                                           Email:     plarkin@larkin-law.com

                                                                           SBN:       24013004

I. Appellant                                                               II. Appellant Attorney(s)
D   Person    D Organization   (choose one)                               D        Lead Attorney
                                                                           First Name:         Stephen
First Name:                                                                Middle Name: R

Middle Name:                                                               Last Name:          Harris

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firn1 Name: Drinker Biddle & Reath LLP

Pro Se:   0                                                               Address I :          One Logan Square
                                                                          Address 2:




                                                               Page 1 of8
                                                                City:              Philadelphia
                                                                State:     Pennsylvania              Zip+4:       19103
                                                                Telephone:         215-988-2806            ext.
                                                                Fax:
                                                                Email :    stephen.harris@dbr.com

                                                                SBN:

IJI. Appellee                                                   IV. Appellee Attorney(s)
D   Person    cgJOrganization (choose one)                      cgJ     Lead Attorney
Organization Name: Peachtree Settlement Funding LLP             First Name:        Earl
First Name:                                                     Middle Name: S
Middle Name:                                                    Last Name:         Nesbitt
Last Name:                                                      Suffix:
Suffix:                                                         Law Firm Name: Nesbitt, Vassar & McCown, LLP
Pro Se:   0                                                     Address I:         1585 I Dallas Parkway
                                                                Address 2:         Suite 800
                                                               City:               Addison
                                                               State:      Texas                     Zip+4:   75001
                                                               Telephone:          972-371-2411            ext.
                                                                Fax:       972-371-2410
                                                                Email :    enesbitt@nvmlaw.com
                                                               SBN:        14916900




                                                      Page 2 of 8
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Other

 Date order or judgment signed: February 2, 2015                          Type of judgment: Bench Trial
 Date notice of appeal filed in trial court: February 13, 2015
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: D Yes rgj No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             D Yes~ No
If yes, please specify statutory or other basis on which appeal is accelerated :


Parental Termination or Child Protection? (See TRAP 28.4):            0Yes ~No

Permissive? (See TRAP 28.3):                   D Yes [gl No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       D Yes [gl No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           0   Yes [gl No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $ 100,000?         rgj Yes 0No
Judgment or order disposes of all parties and issues: [g] Yes 0No
Appeal from final judgment:                               [g] Yes 0No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         D Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                [g!Yes 0No                     If yes, date filed: March 3, 2015
Motion to Modify Judgment:           DYes      ~No                  If yes, date filed:
Request for Findings of Fact         0Yes     IZJ No                If yes, date filed :
and Conclusions of Law:
                                     oYes     ~No                   If yes, date filed:
Motion to Reinstate:
                                     D Yes ~No                      If yes, date filed:
Motion under TRCP 306a:
Other:                               0Yes [gj No
If other, please specify:

Vil. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     D Yes rgj No                   lf yes, date filed :

Contest filed in trial court:       0Yes D No                      If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled               Date of ruling:

                                                                    Page 3 of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?          0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                           I                 Bankruptcy Case Number:




IX. Trial Court And Record

Court:     234th Judicial District                                       Clerk's Record:
County: Harris County
                                                                         Trial Court Clerk:    ~ District   D    County
Trial Court Docket Number (Cause No.): 201474548                         Was clerk's record requested?       D   Yes    [g] No

                                                                         If yes, date requested:
Trial Judge (who tried or disposed of case):                             If no, date it will be requested: March 27, 20 I 5
First Name:       Wesley                                                 Were payment arrangements made with clerk?
Middle Name:               ------------~'                                                                         0Yes ~No 0Indigent
Last Name:        Ward
                                                                         (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address I:         Harris County Civil Courthouse
Address 2:        201 Caroline, 13th Floor
City:              Houston
                                                                    I
State:    Texas                       Zip + 4: 77002
Telephone:     (713) 368-6350             ext.

Fax:                                  i
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?             ~Yes   D   No
Was reporter's record requested?          0Yes ~No

Was there a reporter's record electronically recorded?    D Yes   ~     No

If yes, date requested:

Ifno, date it will be requested: March 13, 2015
Were payment arrangements made with the court reporter/court recorder? 0Yes            D   No [gjlndigent




                                                                  Page4 of 8
 [g] Court Reporter                           D   Court Recorder
D   Official                                  D Substitute

First Name:        Nonna
Middle Name:
 Last Name:        Duarte
Suffix:
Address 1:         Harris County Civil Courthouse
Address 2:         201 Caroline, 13th Floor
City:              Houston
State:    Texas                         Zip + 4: 77002
Telephone:      713-368-6354              ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed: D Yes [gl No               If yes, date filed :

Will file:   D Yes    [gl No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?           D Yes      [gj No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                        D   Yes [g] No

If no, please specify: All issues complained of are matters of law, and mediation would be unproductive for this matter.
Has the case been through an ADR procedure?             0Yes      [gj No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?           D Pre-Trial D         Post-Trial   D   Other
If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appellant seeks reversal of judgment, because it violates the Texas Transfer Statute by forcing Appellant to split payments and enter into a servicing
arrangement with Appellee.
How was the case disposed of?         Trial
Summary ofrelief granted, including amount of money judgment, and if any, damages awarded. Approval of Transfer of Structured
                                                                                           Settlement Rights
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                      Page 5 of8
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
 If other, please specify:



Will you challenge this Court's jurisdiction?     0Yes igj No
Does judgment have language that one or more parties "take nothing"?        D   Yes ig] No
Does judgment have a Mother Hubbard clause?       D Yes    igj No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):   D    I   D2    igj 3   D4 D5
Please make my answer to the preceding questions known to other parties in this case.          D Yes   igj No
Can the parties agree on an appellate mediator?   D Yes    igj No
rfyes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     V s.




                                                              Page 6 of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Comm ittee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screen ing and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding . By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
info rmation about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             ~Yes 0 No


These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes ~ No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forn1s may be found in the Clerk's
Office or on the inte rnet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV.    Sign~ure




Signature of counsel (or pro se party)                                                   Date:            March 9, 2015



Printed Name: Patrick B. Larkin                                                          State Bar No.:   24013004



Electronic Signature: /Patrick B Larkin/
      (Optional)




                                                               Page 7 of 8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's ord~ or judgment as follows on March 9, 2015


        fl~/~
Signature of counsel (or pro se party)                                     Electronic Signature: /Patrick B. Larkin/
                                                                                 {Optional)

                                                                           State Bar No.:     24013004
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      March 9, 2015                 J
Manner Served: eServed                          l
                                                                       i
First Name:       Earl

Middle Name:      S                                                i
Last Name:        Nesbitt                                         J
Suffix:
Law Firm Name: Nesbitt, Vassar & McCown, LLP

Address I :       15851 DaJlas Parkway
Address 2:        Suite 800

City:             Addison
State     Texas                      Zip+4:   75001

Telephone:        972-371-241 I     ext.
Fax:      972-371-2410

Email:    enesbitt@nvmlaw.com

If Attorney, Representing Party's Name: Peachtree Settlement Funding, LLC




                                                              Page 8 of 8